Order entered March 6, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00223-CV
                                    No. 05-15-00224-CV

                               IN RE JOHN CLOUD, Relator

                Original Proceeding from the 195th Judicial District Court
                                  Dallas County, Texas
                   Trial Court Cause Nos. F93-61603-N, F93-61604-N

                                          ORDER
       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We ORDER relator to bear the costs of this original proceeding.


                                                    /s/   ADA BROWN
                                                          JUSTICE